Citation Nr: 1330398	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a kidney disorder.  

3.  Entitlement to service connection for peripheral vascular disease of the lower extremities.  

4.  Entitlement to service connection for gout.  

5.  Entitlement to service connection for glaucoma.  

6.  Entitlement to service connection for diverticulitis.  

7.  Entitlement to service connection for amputation of the right fifth toe.  




REPRESENTATION

Appellant represented by:	James G. Fausone, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and February 2010 rating decisions of  the RO.  

The Veteran also initiated an appeal from the August 2008 rating decision that denied service connection for diabetes mellitus.  In a February 2010 rating decision, service connection for diabetes was subsequently granted.  Because the Veteran was awarded service connection for this disability, that issue is no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims service connection for hypertension.  He originally underwent service entrance examination in September 1965, at which time his blood pressure was 140/90.  He reported that he was currently taking medication for high blood pressure, and it was noted on the examination report that a letter had been requested from his private physician clearing him for active duty.  

In a December 1, 1965 addendum to the entrance examination report, the Veteran was noted by the writer to have been off his blood pressure medication for two months, and had been cleared by his private physician.  He was found fit for service and was accepted into the same on December 2, 1965.  

Thereafter, the service treatment records are negative for any diagnosis of or treatment for hypertension.  In March 1967, however, the Veteran sought treatment for headaches and chills.  His blood pressure was 138/92 at that time.  

On service separation examination in September 1967, his blood pressure was 132/84.  The prior history of hypertension was noted, but no current diagnosis was provided, and overall health was characterized as "excellent".  

The Veteran asserts his current hypertension began during service, or within a year thereafter.  The March 1967 clinical notation of a blood pressure reading of 138/92, though a single reading, makes the Veteran's claim plausible.  The Veteran has a current diagnosis of hypertension as well as plausible evidence suggesting possible in-service onset of this disorder.  

After considering all evidence of record, the Board finds the record sufficient to trigger VA's obligation to afford the claimant a VA medical examination.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  



Service Connection for Other Disabilities

The Veteran also seeks service connection for a kidney disorder, peripheral vascular disease of the lower extremities, gout, glaucoma, diverticulitis, and amputation of the right great toe.  

Upon receipt of his initial claim in 2008, private and VA medical treatment records were obtained and associated with the claims file.  Five years has passed since that time, however, and no additional treatment records have been received.  

Additional private treatment records were received along with the Veteran's 2009 and 2010 Notices of Disagreement, but these records are incomplete.  In various statements to VA, such as a November 2012 written statement, the Veteran noted that he continued to receive medical care for various disabilities, including disabilities for which he seeks service connection.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  As VA has been notified of the existence of additional pertinent VA and private treatment records, such records must be obtained prior to final adjudication of the pending appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request the names, addresses, and, if applicable, proper authorizations for any non-VA  or VA medical care providers who have treated him for any claimed disorder since 2008.  For any such source identified by the Veteran, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.  

2.  The RO then should schedule the Veteran for a VA examination in order to determine the current nature and likely etiology of the claimed hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner/reviewer must confirm that the record was reviewed in the examination report. 

The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any current hypertension had its clinical onset during active service or otherwise is related to any event or incident of service, or manifested to a compensable degree within a year thereafter.  The examiner is to assume the Veteran did not have a current diagnosis of hypertension at the time he entered active duty in December 1965.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that hypertension was caused or aggravated by (permanently worsened in severity) by the Veteran's service-connected diabetes mellitus.  

Note:  The term aggravated in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A clear rationale for all opinions is necessary and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing all indicated development, the RO should  readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

